Citation Nr: 1411691	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  13-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1963 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the RO in Muskogee, Oklahoma, which denied the claim.  In his September 2013 substantive appeal, the Veteran requested a videoconference hearing before a Member of the Board to be held at the RO.  The Veteran withdrew the Board hearing request in a January 2014 submission.  


FINDING OF FACT

Prior to a Board decision, the Veteran has withdrawn the appeal for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2014, the RO received a letter from the Veteran withdrawing his hearing request and indicating that he did "not want to pursue the claim any further."  This appeal is the Veteran's only current claim.  A substantive appeal may be withdrawn in writing by a veteran or an authorized representative at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  As of January 2014, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of this issue is valid.  As there remains no question of error of fact or 

law for appellate consideration as to the listed issue, these issue on appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (the Board may dismiss appeals failing to allege specific errors of fact or law).


ORDER

The appeal for service connection for bilateral hearing loss is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


